Exhibit 10.1
 
CONSULTING AGREEMENT


THIS CONSULTING AGREEMENT, (“Agreement”), is entered into as of the 1st day of
February, 2011 (the “Effective Date”), by and between ProGaming Platforms Corp.,
a Delaware company, (“ProGaming") and Tamir Levinas (the "Consultant").


WHEREAS, the Consultant represents that he has expertise in the area of company
management and financing activities, and is ready, willing, and able to provide
consulting services to ProGaming, and ProGaming is willing to retain the
Consultant to provide such services, all in accordance with the terms and
conditions set forth herein.


NOW, THEREFORE, in consideration of the mutual promises hereinafter contained,
the Parties hereto agree as follows:


1.           Scope of Services


1.1           The Consultant shall provide ProGaming with the independent
consulting services set forth in the Work Statement attached hereto as Exhibit A
(the “Services”).


1.2           The Consultant shall prepare and submit monthly reports of his
performance and his progress, as well as such additional reports as ProGaming
may reasonably request from time to time.  In addition, the Consultant shall
provide ProGaming with any additional information which ProGaming may reasonably
request from time to time.


2.           Consideration


2.1           Consulting Fees. In consideration for the Services to be performed
by the Consultant pursuant to this Agreement, ProGaming shall pay the Consultant
an amount of One Thousand U.S. Dollars (US$1,000) per month (the “Consulting
Fees”).  The Consulting Fees will accrue monthly and be paid at the end of each
calendar year.


2.2           Reimbursement of Expenses. ProGaming will reimburse the Consultant
for all reasonable pre-approved expenses incurred by the Consultant in the
performance of the Services, provided that such expenses are incurred in
accordance with ProGaming’s expense policy and provided that the Consultant
furnishes ProGaming with valid invoices/receipts evidencing the expenses.


2.3           Taxes. The Consultant shall be responsible for the payment of all
taxes, and all tax withholdings and social benefits payments, if any, required
by law to be made.


2.4           Stock Options. Once the Board of Direrctors of ProGaming adopts a
stock option plan (“Plan”), ProGaming, in its complete discretion and subject to
the approval of an independent director to be appointed, will consider granting
the Consultant options to purchase shares of ProGaming common stock in
accordance with the terms and conditions of the Plan.


 
1

--------------------------------------------------------------------------------

 
 
3.           Ownership Rights.


3.1           ProGaming shall own all right, title, and interest (including
patent rights, copyrights, trade secret rights, mask work rights, trademark
rights, sui generis database rights, and all other intellectual and industrial
property rights of any sort throughout the world) relating to any and all
reports, deliverables inventions (whether or not patentable), works of
authorship, mask works, designations, designs, know-how, ideas and information
made or conceived or reduced to practice, in whole or in part, by the Consultant
during the term of this Agreement that relate to the subject matter of, or arise
out of, the Services or any Proprietary Information (as defined in Section 4
below) (collectively, the “Inventions”).  The Consultant will promptly disclose
and provide all Inventions to ProGaming.  All Inventions are work made for hire
to the extent allowed by law and, in addition, the Consultant hereby makes all
assignments necessary to accomplish the foregoing ownership.  The Consultant
shall further assist ProGaming, at ProGaming’s expense, to further evidence,
record and perfect such assignments, and to perfect, obtain, maintain, enforce,
and defend any rights assigned.  The Consultant hereby irrevocably designates
and appoints ProGaming as its agents and attorneys-in-fact, coupled with an
interest, to act for and in the Consultant’s behalf to execute and file any
document and to do all other lawfully permitted acts to further the foregoing
with the same legal force and effect as if executed by the Consultant.


3.2           To the extent allowed by law, Section 3.1 includes all rights of
paternity, integrity, disclosure and withdrawal and any other rights that may be
known as or referred to as “moral rights,” “artist’s rights,” “droit moral,” or
the like.  To the extent any of the foregoing is ineffective under applicable
law, the Consultant hereby provides any and all ratifications and consents
necessary to accomplish the purposes of the foregoing to the extent
possible.  Consultant will confirm any such ratifications and consents from time
to time as requested by ProGaming.  If any other person provides any Services,
the Consultant will obtain the foregoing ratifications, consents and
authorizations from such person for ProGaming’s exclusive benefit.


3.3           If any part of the Services or Inventions is based on,
incorporates, or is an improvement or derivative of, or cannot be reasonably and
fully made, used, reproduced, distributed and otherwise exploited without using
or violating technology or intellectual property rights owned or licensed by the
Consultant and not assigned hereunder, the Consultant hereby grants ProGaming
and its successors a perpetual, irrevocable, worldwide royalty-free,
non-exclusive, sublicensable right and license to exploit and exercise all such
technology and intellectual property rights in support of ProGaming’s exercise
or exploitation of the Services, Inventions, other work performed hereunder, or
any assigned rights (including any modifications, improvements and derivatives
of any of them).
 
 
2

--------------------------------------------------------------------------------

 
 
4.           Confidentiality and Non-Compete


4.1           The Consultant agrees that all Inventions and all other business,
technical and financial information (including, without limitation, the identity
of and information relating to customers or employees) the Consultant develops,
learns, or obtains during the period over which the Consultant is providing the
Services, that relate to the business or demonstrably anticipated business of
ProGaming, or that are received by or for ProGaming in confidence, constitute
“Proprietary Information” belonging to ProGaming.  The Consultant will hold in
confidence and not disclose or, except in performing the Services, use any
Proprietary Information.  However, the Consultant shall not be obligated under
this paragraph with respect to information the Consultant can document is or
becomes readily publicly available without restriction through no fault of the
Consultant.  Upon termination and as otherwise requested by ProGaming, the
Consultant will promptly return to ProGaming all items and copies containing or
embodying Proprietary Information.  The Consultant also recognizes and agrees
that Consultant has no expectation of privacy with respect to ProGaming’s
telecommunications, networking or information processing systems (including,
without limitation, stored computer files, email messages and voice messages)
and that the Consultant’s activity, and any files or messages, on or using any
of those systems may be monitored at any time without notice.


4.2           As additional protection for the Proprietary Information, the
Consultant agrees that during the term of this Agreement and for one year
thereafter, the Consultant (a) will not encourage or solicit any employee or
consultant of ProGaming to leave ProGaming for any reason, (b) will not engage
in any activity that is in any way competitive with the business or demonstrably
anticipated business of ProGaming, and (c) will not assist any other person or
organization in competing or in preparing to compete with any business or
demonstrably anticipated business of ProGaming.


5.           Warranties.


The Consultant warrants that: (a) the Services will be performed in a
professional and workmanlike manner, (b) none of such Services or any part of
this Agreement is or will be inconsistent with any obligation the Consultant may
have to others; (c) all work under this Agreement shall be the Consultant’s
original work and none of the Services or Inventions or any development, use,
production, distribution or exploitation thereof will infringe, misappropriate
or violate any intellectual property or other right of any person or entity
(including, without limitation, the Consultant); and (d) the Consultant has the
full right to allow it to provide ProGaming with the assignments and rights
provided for herein.


6.           Term and Termination.


6.1           This Agreement shall be effective as of the Effective Date, and
shall continue in effect for one year, unless terminated earlier by mutual
agreement of the Parties or pursuant to the terms of this Agreement.  Upon
expiration of each one-year period, the Agreement will automatically renew for
an additional one-year period, unless one party provides the other party with
written notice of non-renewal at least thirty days prior to the renewal date.


6.2           This Agreement may be terminated by either party for convenience
upon prior written notice of thirty (30) days.


6.3           If either party materially breaches a material provision of this
Agreement, the other party may terminate this Agreement upon fourteen (14) days
prior written notice unless the breach is cured within the notice period.
 
 
3

--------------------------------------------------------------------------------

 
 
6.4           Upon termination of this Agreement for any reason, the Consultant
shall promptly return to ProGaming all copies of any ProGaming data, records, or
materials of whatever nature or kind, including all materials incorporating the
proprietary information of ProGaming.  The Consultant shall also furnish to
ProGaming all work in progress or portions thereof, including all incomplete
work.


7.           Limitation of Liability


Subject to and without derogating from Section 8.2 below, neither party shall be
liable hereunder for any indirect, special, or consequential losses or damages
of any kind or nature whatsoever, including lost profits, regardless of whether
arising from breach of contract, warranty, tort, strict liability or otherwise,
even if advised of the possibility of such loss or damage, or if such loss or
damage could have been reasonably foreseen.


8.           Relationship of the Parties.


8.1           This Agreement shall not be construed as an employment, agency, or
joint venture agreement.  The Consultant and ProGaming agree that the Consultant
shall be an independent contractor of ProGaming for all purposes.  The
Consultant shall not participate in, nor be entitled to, any of ProGaming’s
employee benefit plans, policies, or arrangements, and shall not be entitled to
any compensation other than as provided and set forth in Section 2 above.


8.2           The Consultant agrees to indemnify and hold harmless ProGaming
from any and all claims, losses, damages, liabilities, costs, and expenses,
including attorneys’ fees, arising directly or indirectly from or in connection
with a determination by a court or agency that the Consultant is not an
independent contractor.


9.           Miscellaneous


9.1           Entire Agreement. This Agreement set forth the entire agreement
and understanding of the parties with respect to the subject matter hereof and
supersedes any prior representations, understandings, or agreements, whether
written or oral.


9.2           Assignment.  This Agreement and the services contemplated
hereunder are personal to the Consultant and the Consultant shall not have the
right or ability to assign, transfer, or subcontract any obligations under this
Agreement without the written consent of ProGaming.  Any attempt to do so shall
be void.  ProGaming may assign its rights and obligations under this agreement
in whole or part.


9.3           Notices.  All notices under this Agreement shall be in writing,
and shall be deemed given when personally delivered, or three days after being
sent by prepaid certified or registered mail to the address of the party to be
noticed as set forth herein or such other address as such party last provided to
the other by written notice.
 
 
4

--------------------------------------------------------------------------------

 
 
9.4           Equitable Relief.  Any breach of Sections 3 or 4 will cause
irreparable harm to ProGaming for which damages would not be an adequate remedy,
and, therefore, ProGaming will be entitled to injunctive relief with respect
thereto in addition to any other remedies.


9.5           No Waiver. The failure of either party to enforce its rights under
this Agreement at any time for any period shall not be construed as a waiver of
such rights.


9.6           Modifications. No changes or modifications or waivers to this
Agreement will be effective unless in writing and signed by both parties.


9.7           Severability. In the event that any provision of this Agreement
shall be determined to be illegal or unenforceable, that provision will be
limited or eliminated to the minimum extent necessary so that this Agreement
shall otherwise remain in full force and effect and enforceable.


9.8           Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the state of Delaware without regard to the
conflicts of laws provisions thereof.


9.9           Headings. Headings herein are for convenience of reference only
and shall in no way affect interpretation of the Agreement.




IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date first above written.
 
 
ProGaming Platforms Corp.
Tamir Levinas
   
_____________________
______________________
By:
By:
   
Title:
Title:
   
Date:
Date:
 

 
 
5

--------------------------------------------------------------------------------

 
 
EXHIBIT A


WORK STATEMENT




1.           The
Services:                                          Management/CEO Services
Strategic Planning Services
Capital Raising/Financing Services


The Consultant shall perform such additional related tasks, duties, and
responsibilities as directed by ProGaming from time to time




2.           Hours Per Week:                                    20-25 hours per
week
 

 


6

--------------------------------------------------------------------------------